DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not fully persuasive. Specifically with regards to new claim language in claims 20 and 46, a new ground(s) of rejection is made in view of 35 USC 103. The applicant’s arguments are as follows: (1) Beyer teaches an implantable device read wirelessly which does not include a light source or transmitter (2) [in light of amendments to claim 1] Beyer and Roger do not disclose determining an indication of power extracted [from RF signal] by an implantable illumination device (3) [in light of amended claim 20] neither Beyer, Rogers or Chow teach a regulator circuit, with Chow generally disclosing a step-up regulator but not its composition. Regarding (1) Beyer discloses an antenna, which is a type of transmitter, and discloses a DVS dosimeter comprising (“coupled to,”) a “reader antenna and the dosimeter antenna” (pg. 3, Col 2). Also regarding (1), the examiner cites to Rogers as a supplemental reference to teach a light source within the implantable device (“an array of LEDs” [0109]; see pg. 5 of the nonfinal rejection). Regarding (2), “configured to extract power from a radiofrequency power signal incident on the implantable illumination device,” Beyer discloses (“dosimeter power is derived 
Applicant’s corrections to previously objectionable drawings filed 12/02/2021 are acknowledged as satisfactory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 20-21, 23-25, 27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “An Implantable MOSFET Dosimeter for the Measurement of Radiation Dose in Tissue During Cancer Therapy.” Beyer et al. IEEE Sensors Journal, Vol. 8 No. 1, January 2008 to Beyer, and further in view of WO 2017004576 A1 to Rogers.
Regarding claim 1, Beyer teaches a photodynamic therapy system comprising: an implantable device (“permanently implanted dosimeter should be physically small to facilitate placement in tissue and tumor volumes. The design is further challenged by the need for power generation and efficient telemetry,” Fig. 1-2, pg. 2, left column) which operates in conjunction with an external light source (“external beam radiation therapy doses” pg. 4, left column) and a receiver antenna (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column) coupled to the light source and configured to extract power from a radiofrequency power signal (“dosimeter power is derived from the low-frequency field generated by the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column) incident on the implantable device; and a 

Regarding claim 2, Beyer states a phototherapeutic device but does not state two different wavelengths; however, Rogers teaches wherein the light source comprises a first light emitting device configured to emit light having a first wavelength and a second light emitting device configured to emit light having a second wavelength different from the first wavelength (“A single device has one 675 nm GaAs μ-ILED and four 450 nm GaN μ-ILEDs that can be activated independently or concurrently” [0109], Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Beyer with the multiple wavelengths as taught by Rogers in order that the device is effective for different tissue targets with variable absorption spectra.


  
Regarding claim 8, Beyer states a phototherapeutic device but does not state encapsulation; however, Rogers teaches wherein the implantable illumination device is encapsulated in an encapsulation material (“BCB encapsulated in a polymer layer to provide additional rigidity and strength, such as increasing thickness to minimize tearing” [0289; further see 0298 and Fig. 37]).  It would be obvious to one of ordinary skill in the art to combine the encapsulation material as taught by Rogers with the device as taught by Beyer, as this would protect the device from material wear, and increase its longevity.

.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 1 above, and further in view of WO 2018009905 A2 to Maharbiz.
Regarding claim 7, Beyer in view of Rogers does not state resonance of the receiver antenna. However, Maharbiz, which teaches implants using ultrasonic backscatter and thus exists in the applicant’s field of endeavor, teaches wherein the receiver antenna is configured to provide a resonance for a range of frequencies including the radiofrequency power signal.  (“The frequency of the ultrasonic waves transmitted by the transducer can be set depending on the drive frequency or resonant frequency of the miniaturized ultrasonic transducer on the implantable device.” [0098]). It would be obvious to one of ordinary skill in the art to combine the resonance of the receiver antenna as taught by Maharbiz with the device taught by Beyer in view of Rogers, as this would enable a means of signal verification.
Claims 10, 13, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 1 above, and further in view of WO 2014176432 A1 to Chow.
Regarding claim 10, Beyer in view of Rogers teaches an implantable illumination device but does not state a regulator. However, Chow, which teaches powering means for implantable devices, teaches wherein the implantable illumination 

Regarding claim 13, Beyer in view of Rogers teaches an implantable illumination device but does not state a harmonic. However, Chow teaches wherein the radiofrequency signal backscattered from the implantable illumination device is a harmonic of the radiofrequency power signal (“[For] backscatter…components of the implantable medical device 506 may be used to generate a third order frequency harmonic component when exposed to energy of a particular frequency [which] may be modulated…to enable generation of a frequency component that is far removed from a fundamental frequency of the far field radiative signal 104.” [0076]). It would be obvious to one of ordinary skill to combine the backscatter harmonic as taught by Chow with the device taught by Beyer in view of Rogers, as this would enable the paired generation and 

Regarding claim 39, Beyer in view of Rogers teaches an implantable illumination device but does not state a harmonic. However, Chow teaches wherein the radiofrequency signal backscattered from the implantable illumination device is a harmonic of the radiofrequency power signal (“[For] backscatter…components of the implantable medical device 506 may be used to generate a third order frequency harmonic component when exposed to energy of a particular frequency [which] may be modulated…to enable generation of a frequency component that is far removed from a fundamental frequency of the far field radiative signal 104.” [0076]). It would be obvious to one of ordinary skill to combine the backscatter harmonic as taught by Chow with the device taught by Beyer in view of Rogers, as this would enable the paired generation and detection of a distinct signal and its dependent, derivative signal (a harmonic thereof).

Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 35 above, and further in view of WO 2017176908 A1 to Meng et al.


Regarding claim 36, Beyer in view of Rogers teaches the indication of the power extracted by the implantable illumination device to control an illumination dose provided by the implantable illumination device (Rogers states, “multiple…sources of light can be independently controlled in a single device” .

8.	Claims 20-21, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers, and further in view of Lu (T. Lu, Z. Zhao, S. Ji, H. Yu and L. Yuan, "Active Clamping Circuit With Status Feedback for Series-Connected HV-IGBTs," in IEEE Transactions on Industry Applications, vol. 50, no. 5, pp. 3579-3590, Sept.-Oct. 2014, doi: 10.1109/TIA.2014.2308356.).
Regarding claim 20, Beyer teaches an implantable device comprising operation in conjunction with an external light source (“external beam radiation therapy doses” pg. 4, left column) and a receiver antenna (“DVS [bidirectional] reader 

Regarding claim 21, Beyer states a phototherapeutic device but does not state two different wavelengths. However, Rogers states wherein the light source comprises a first light emitting device configured to emit light having a first wavelength and a second light emitting device configured to emit light having a second wavelength different from the first wavelength (“A single device has one 675 nm GaAs μ-ILED and four 450 nm GaN μ-ILEDs that can be activated independently or concurrently” [0109], Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Beyer with the multiple wavelengths as taught by Rogers in order that the device is effective for different tissue targets with variable absorption spectra.



Regarding claim 24, Beyer teaches wherein the receiver antenna comprises a conductive loop formed on the planar substrate (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column).  

Regarding claim 25, Beyer states a phototherapeutic device but not a flexible substrate; however, Rogers teaches wherein the planar substrate is formed from a flexible material (“a flexible substrate having a Young's modulus selected from a range of 100 KPa to 50 MPa” [0006]). It would be obvious to one of ordinary skill 

Regarding claim 27, Beyer states a phototherapeutic device but does not state encapsulation; however, Rogers teaches wherein the implantable illumination device is encapsulated in an encapsulation material (“BCB encapsulated in a polymer layer to provide additional rigidity and strength, such as increasing thickness to minimize tearing” [0289; further see 0298 and Fig. 37]).  It would be obvious to one of ordinary skill in the art to combine the encapsulation material as taught by Rogers with the device as taught by Beyer, as this would protect the device from material wear, and increase its longevity.

Regarding [new] claim 46, an implantable illumination device according to claim 20, wherein the clamping circuit comprises a Zener diode. See Lu et al (NPL attached), which discloses a means of reducing voltage imbalances, and thus exists in the applicant’s field of endeavor, and discloses, “VZ of the active clamping circuit is defined as the total breakdown voltage of these series-connected Zener diodes,” (p. 3579, col 2), and also discloses wherein this clamping circuit serves a regulatory function, see, “according to the feedback signals, the microcontroller regulates the switching-on time and switching-off .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 35 above, and further in view of US 9669231 B1 to Clark.
Regarding claim 40, Beyer in view of Rogers teaches a transmitter but does not teach spatial focus of the radiofrequency power signal. However, Clark, which teaches an implantable radiofrequency device and thus exists in the applicant’s field of endeavor, further comprising a controller configured to modify the drive signal to spatially focus the radiofrequency power signal on the implantable illumination device.  (“For a variety of the various optional embodiments as have been discussed, the frequency of the radiofrequency signal driving the antenna is generally determined to be from about 434 megahertz to about 915 megahertz with the antennas and applicators designed to focus an electromagnetic field at a desired point underneath the skin of the patient.”) It would be obvious to one of ordinary skill in the art to combine the device of Beyer in view of Rogers with the .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers in view of Lu as applied to claim 20 above, and further in view of WO 2008067455 A2 to Culp.
Regarding claim 41, Beyer in view of Rogers teaches a method of treating a tumor in a patient (see “breast cancer and prostate cancer patients,” pg. 10), the method comprising: implanting a device according to claim 20 proximate to or within the tumor (pg. 2, Fig. 1-2); and transmitting a radiofrequency power signal to the implantable device (“reader antenna and the dosimeter antenna” pg. 3, right column). However, Bayer in view of Rogers does not state a photosensitizer. Culp, which teaches a photodynamic therapy and thus exists in the applicant’s field of endeavor, teaches administering a photosensitizer to the patient (“A photosensitive agent is a compound that, when light at an appropriate wavelength is applied, provides a therapeutic affect in the body tissue in which the agent is absorbed.” [0002]). It would be obvious to one of ordinary skill in the art to incorporate the photosensitizer of Culp into the method of tumor treatment as taught by Beyer, as this would allow a stepwise initiation of a therapeutic process to destroy tumor cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792                               

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792